internal_revenue_service number release date index number ----------------------------------------------- ------------------------------------------------------------ -------------------- ----------------------- ---------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------------- id no -------------- ----------------- telephone number ---------------------- refer reply to cc intl b05 plr-126741-16 date february legend a ----------------------- cfc ----------- country a ----------------------- parent ----------------------------------------------- us sub ------------------------------------------- corp a --------- corp b ---------------------------------------------- regulator ------------------------------------------------ day x ------------------- insurance regulations ------------------------------------------------------------- rule i ---------------- rule ii --------------- date a --------------------------- date b ---------------------- dear ------------- in a letter dated a you requested a ruling allowing cfc to use certain foreign statement insurance reserves in computing foreign_personal_holding_company_income under sec_954 on the grounds that these insurance reserves are an appropriate means of measuring income within the meaning of sec_954 specifically you requested permission to use the underwriting reserves and loss_reserves for life_insurance contracts reported by cfc on its country a annual report and the underwriting reserves and loss_reserves attributable to its noncancellable and guaranteed renewable accident and health a h contracts reported by cfc on its country a annual report the rulings contained in this letter are based upon information and representations submitted by parent and accompanied by a penalty of perjury plr-126741-16 statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination parent is a publicly-traded domestic_corporation that is engaged through its subsidiaries and affiliates in various lines of business which include property and casualty insurance life_insurance retirement products mortgage_insurance and financial services parent owns all the stock of us sub us sub owns all of the stock of corp a corp a owns all of the stock of corp b corp b owns all of the stock of cfc parent represents that cfc is a controlled_foreign_corporation as defined in sec_957 cfc is engaged principally in the underwriting of life_insurance contracts and accident and health contracts in country a country a regulates any insurance_business conducted in country a through its insurance laws and regulations regulator is responsible for enforcing insurance laws and regulations in country a an insurance_company must obtain a license from regulator to conduct an insurance_business in country a cfc is licensed by regulator to sell life_insurance and annuity_contracts to persons in country a and is subject_to regulation by regulator as a life insurer cfc does not carry on business other than life_insurance and certain activities that are incidental to the life_insurance business cfc derives more than percent of its aggregate net written premiums from the issuance of life_insurance contracts covering applicable_home_country_risks no policyholder insured or beneficiary to a life_insurance or annuity_contract that cfc issues is a related_person as defined in sec_954 parent has represented that cfc would be subject_to tax under subchapter_l if it were a domestic_corporation cfc issues health and personal accident insurance contracts that are noncancellable or guaranteed renewable cancellable or riders to a life_insurance_contract cfc holds reserves with respect to such noncancellable health and personal accident insurance contracts which it treats as life_insurance_reserves generally cfc does not receive premiums from any insurance_contract in connection with the life or health of a resident_of_the_united_states or from a related_party as required by country a's insurance laws and regulations cfc files an annual report and financial statements with regulator the annual report is audited by external accounting auditors the accounting_records of cfc that form the basis for preparing the annual report are subject_to inspection by regulator at any time the annual report is made available to the public in additional to its use for regulatory purposes the annual report is used for financial purposes such as country a credit rating by lenders and the public day x is the official year-end for cfc plr-126741-16 cfc has appointed a qualified actuary to be involved in matters designated by regulator as actuarial matters including the application of appropriate method of reserve calculation and the preparation of the actuarial report the actuary must have knowledge and experience concerning actuarial matters and meet requirements prescribed by regulator the actuary is required to prepare the annual report and certify to regulator whether or not the reserves relating to the insurance contracts prescribed by regulator are established and maintained in accordance with actuarial soundness to comply with country a's insurance laws cfc must establish and maintain certain reserves for its obligations to holders of its life_insurance contracts and to set forth the amount of such reserves on the annual report the reserves at issue in this ruling_request are limited to the underwriting reserves and loss_reserves that cfc maintains on its books for life_insurance contracts country a insurance and reinsurance companies are subject_to insurance regulations that target a minimum level of capital to ensure that each insurer maintains a capital adequacy level that is commensurate with its risk profile at all times the insurance regulations generally require a company to develop a risk-based level of regulatory capital targeting the optimal capital level over and above the prudent estimate reserve underwriting reserves are required to secure the performance of future obligations arising from insurance contracts underwriting reserves consist of the present_value of future_benefits plus future expenses minus the present_value of future gross contract premiums all under reasonably current interest mortality morbidity and lapse assumptions under rule i the reserves include provision for moderately adverse deviation under rule ii the reserves are developed on a best estimate basis this method is commonly referred to as the gross premium valuation gpv method generally the insurance regulations call for_the_use_of the gpv method which is a methodology used by the insurance industry throughout europe and asia for the fiscal_year ended on date a cfc used the gpv method in accordance with rule i to compute all of its insurance reserves as reflected in its annual report required to be filed with regulator for fiscal years beginning on and after date b cfc intends to use the gpv method in accordance with rule ii to compute all of its insurance reserves as will be reflected in its future country a annual reports filed with regulator cfc may also hold loss_reserves for outstanding claims including claims that have been incurred but not reported from insurance contracts issued by cfc cfc calculates the loss_reserves using the company’s individual loss experience in accordance with the rules and regulations prescribed for these reserves by regulator under rule i the loss_reserves include a contingency provision for adverse deviation above the best estimate for rule ii the loss_reserves are developed on a best estimate basis plr-126741-16 parent represents that cfc is not engaged in any insurance_business outside of country a and does not carry on non-life insurance_business other than certain businesses which are incidental to the life_insurance contracts and accident and health contracts the net written premium income received by cfc for the year ending on date a is representative of the net written premium income generally received by cfc any difference in the methods under country a law used to calculate the reserves related to an insurance_policy issued by cfc as compared to the methods used to calculate such reserves for the same insurance_policy under subchapter_l if cfc were a u s insurance_company would not cause a material difference in the measurement of cfc’s income during the life of such policy the foreign reserve_method used to calculate cfc’s underwriting and loss_reserves is not contrary to the rules and principles applicable to the calculation of reserves under subchapter_l as modified by sec_954 each contract covered by the rulings requested is i a life_insurance_contract as defined in sec_953 determined without regard to sec_72 sec_101 sec_817 and sec_7702 ii regulated as a life_insurance_contract by regulator and iii no policyholder insured or beneficiary with respect to the contract is a united_states_person the noncancellable and guaranteed renewable a h policies included in the rulings requested are only noncancellable life health or accident insurance policies within the meaning of sec_1_801-3 or guaranteed_renewable_life health and accident insurance policies within the meaning of sec_1_801-3 the underwriting reserves and loss_reserves at issue in the rulings requested do not include i deficiency_reserves ii contingency reserves iii equalization reserves iv excess_interest reserves for excess_interest credited beyond the end of the taxable_year or v any reserves for accrued liabilities that under the accrual_method meet the all_events_test as described in sec_1_446-1 law in general a united_states_shareholder of a controlled_foreign_corporation cfc must include in gross_income its pro_rata share of the cfc's subpart_f_income for each year subpart_f_income includes among other types of income insurance_income under sec_953 and foreign_base_company_income under sec_954 plr-126741-16 sec_953 defines the term_insurance income to include any income which is attributable to issuing or reinsuring of an insurance_or_annuity_contract and which would be taxed under subchapter_l if such income were the income of a domestic insurance_company sec_953 provides that sec_953 insurance_income does not include exempt_insurance_income derived by a qualifying_insurance_company sec_953 provides that reserves for any insurance_or_annuity_contract shall be determined in the same manner as under sec_954 sec_953 defines exempt_insurance_income as income derived by a qualifying_insurance_company which is attributable to the issuing or reinsuring of an exempt_contract by such company and is treated as earned by such company in its home_country for purposes of such country’s tax laws exempt contracts are defined under sec_953 to include insurance or annuity_contracts issued by a qualifying_insurance_company in connection with the lives or health of residents of a country other than the u s but only if such company derives more than percent of its net written premiums from otherwise exempt contracts which cover applicable_home_country_risks and with respect to which no policyholder insured annuitant or beneficiary is a related_person within the meaning of sec_954 in general sec_953 defines a qualifying_insurance_company as any cfc that a is subject_to regulation as an insurance_company by its home_country and is licensed authorized or regulated by the applicable_insurance_regulatory_body for its home_country to sell insurance or annuity_contracts to persons other than related_persons within the meaning of sec_954 in such home_country b derives more than percent of its aggregate net written premiums from the issuance by such controlled_foreign_corporation of contracts covering applicable_home_country_risks of such corporation and with respect to which no policyholder insured annuitant or beneficiary is a related_person as defined in sec_954 and c is engaged in the insurance_business and would be subject_to tax under subchapter_l if it were a domestic_corporation sec_954 defines the term foreign_base_company_income to include among other types of income foreign_personal_holding_company_income sec_954 sets forth the types of income that are considered to be foreign_personal_holding_company_income sec_954 provides that for purposes of sec_954 foreign_personal_holding_company_income does not include qualified_insurance_income of a qualifying_insurance_company sec_954 defines the term qualified_insurance_income to mean income of a qualifying_insurance_company falling into two categories first income received from unrelated persons and derived from investments made by a qualifying_insurance_company or qualifying_insurance_company_branch collectively referred to as a qic either of its reserves allocable to exempt contracts or of percent of its unearned premiums from exempt contracts as both are determined in accordance with section plr-126741-16 i second income received from unrelated persons and derived from investments made by a qic of an amount of its assets allocable to exempt contracts equal to in the case of property casualty or health insurance contracts one-third of the premiums earned on those contracts during such year and in the case of life_insurance or annuity_contracts percent of the reserves described in sec_954 for such contracts sec_816 defines the term life_insurance_company as an insurance_company that is engaged in the business of issuing life_insurance and annuity_contracts either separately or combined with accident_and_health_insurance or noncancellable contracts of health and accident insurance if its life_insurance_reserves plus unearned premiums and unpaid_losses whether or not ascertained on noncancellable life accident or health policies not included in life_insurance_reserves comprise more than percent of its total_reserves for purposes of the preceding sentence insurance_company means any company more than half of the business of which during the taxable_year is the issuing of insurance or annuity_contracts or the reinsuring of risks underwritten by insurance_companies sec_816 defines the term life_insurance_reserve as amounts a computed or estimated on the basis of recognized mortality or morbidity tables and assumed rates of interest and b that are set_aside to mature or liquidate either by payment or reinsurance future unaccrued claims arising from life_insurance annuity and noncancellable accident_and_health_insurance contracts including life_insurance or annuity_contracts combined with noncancellable accident_and_health_insurance involving at the time with respect to which the reserve is computed life accident or health contingencies sec_954 generally provides that in the case of life_insurance and annuity_contracts a qic’s reserves allocable to exempt contracts are equal to the greater of the net_surrender_value of the contract or the reserve determined under sec_954 sec_954 however provides the amount of the reserves under sec_954 shall be the foreign statement reserve for the contract less any catastrophe deficiency equalization or similar reserves if pursuant to a ruling_request submitted by the taxpayer or as provided in published guidance the secretary determines that the factors taken into account in determining the foreign statement reserve provide an appropriate means of measuring income sec_954 was originally enacted by sec_614 of the job creation and worker assistance act of under the protecting americans from tax hikes path act of p l sec_954 was permanently extended and made effective for taxable years of foreign_corporations beginning after plr-126741-16 date and for taxable years of u s shareholders with or within which such taxable years of such foreign_corporations end in its technical explanation to the path act the staff of the joint_committee on taxation explains sec_954 as follows the provision does however permit a taxpayer in certain circumstances subject_to approval by the irs through the ruling process or in published guidance to establish that the reserve for such contracts is the amount taken into account in determining the foreign statement reserve for the contract reduced by catastrophe equalization or deficiency reserve or any similar reserve irs approval is to be based on whether the method the interest rate the mortality and morbidity assumptions and any other factors taken into account in determining foreign statement reserves taken together or separately provide an appropriate means of measuring income for federal_income_tax purposes joint comm on taxation technical explanation of the revenue provisions of the protecting americans from tax hikes act of house amendment to the senate amendment to h_r rules committee print jcx-144-15 date analysis cfc is subject_to regulation as an insurer of life_insurance annuities and noncancellable and guaranteed renewable a h insurance contracts in country a cfc is licensed and regulated by regulator which is the insurance regulatory body for country a to issue life_insurance and annuity_contracts to persons other than related_persons within the meaning of sec_954 in country a parent has also represented that cfc is engaged in the life_insurance business in country a and would be subject_to tax under subchapter_l if it were a domestic_corporation parent has represented that cfc derives more than percent of its aggregate net written premiums from the issuance by cfc of life_insurance contracts to persons other than related_persons as defined in sec_954 accordingly cfc is a qic under sec_953 cfc issues life_insurance contracts in connection with the lives and health of residents of country a a country other than the united_states cfc derives more than percent of its net written premiums from contracts that cover country a risks with respect to which no policyholder insured annuitant or beneficiary is a related_person within the meaning of sec_954 life_insurance contracts issued by cfc are therefore exempt contracts within the meaning of sec_953 cfc must establish maintain and calculate its underwriting reserves and loss_reserves in accordance with the insurance laws and regulations prescribed by regulator regulator generally requires a life_insurance_company to determine the plr-126741-16 amount of its underwriting reserves and loss_reserves based on guidance provided by regulator cfc must set forth its underwriting reserves and loss_reserves on the country a annual report which must be filed annually with regulator these reserves are the measure of the legal obligations to policyholders on the financial statement used for regulatory purposes by life_insurance_companies doing business in country a whether u s -owned locally owned or owned by companies headquartered in other foreign countries regulator requires cfc to hold its underwriting reserves and loss_reserves for the fulfillment of claims owed to policyholders and beneficiaries the reserves are not catastrophe deficiency equalization or similar reserves under the rules prescribed by regulator for determining reserves required to be calculated for purposes of the country a annual report the method interest rate the mortality and morbidity assumptions and other factors taken into account provide an appropriate means of measuring income within the meaning of sec_954 cfc issues noncancellable and guaranteed renewable a h contracts and riders to life_insurance contracts as part of its life_insurance business for country a tax and insurance regulatory purposes cfc computes the underwriting reserves and loss_reserves on these policies using a methodology similar to that used to compute life_insurance_reserves the treatment of noncancellable and guaranteed renewable a h contracts as life_insurance contracts the reserves for which are computed as life_insurance_reserves is consistent with the treatment of such reserves for standard actuarial local regulatory local_tax and u s gaap purposes under the rules prescribed by regulator for determining reserves required to be calculated for purposes of the country a annual report the method interest rate the mortality and morbidity assumptions and other factors taken into account provide an appropriate means of measuring income within the meaning of sec_954 ruling based on the information submitted and the representations made we rule as follows under the facts set forth above the foreign statement underwriting reserves and loss_reserves maintained by cfc with respect to its exempt life_insurance contracts are an appropriate means of measuring income within the meaning of sec_954 and may be used in determining the foreign_personal_holding_company_income of cfc under sec_954 under the facts set forth above the foreign statement underwriting reserves and loss_reserves maintained by cfc for its noncancellable and guaranteed renewable accident and health contracts are an appropriate means of measuring income within the meaning of sec_954 and may be used in determining the foreign_personal_holding_company_income of cfc under sec_954 plr-126741-16 caveats we express no opinion on any provisions of the code or regulations not specifically covered by the above ruling this ruling will be subject_to revocation if any of the following circumstances occurs a change in the material facts on which this ruling was based a material_change in the business circumstances of cfc which would impact its reserving method or a change in the applicable law or foreign rules relating to the current reserving method of cfc procedural statements this ruling is directed only to cfc sec_6110 provides that it may not be used or cited as precedent except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling sincerely steven d jensen senior counsel branch office of associate chief_counsel international
